Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 9/15/2020 have been considered by the examiner.
Claim Objections
Claims 1, 15, 24, and 30 are objected to because of the following informalities:
In the preamble of claims 1, 24, and 30, add –each of—before “the plurality of the luminaires”.
Claim 15, change “a” to –the—before “plurality of luminaires”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-3, 6-10, 12, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verfuerth (US20120038490A1).
Regarding independent claim 1, Verfuerth discloses a luminaire network (see FIG. 2, for example), comprising a plurality of luminaires comprising a lighting apparatus (FIGs. 2 and 3: lights 102, 104, etc.), wherein the plurality of the luminaires comprises: 
a communication unit (FIG. 3A: 206) configured to enable communication of data to and from communication units of other luminaires in the plurality of luminaires (see FIG. 3: subsequent lighting fixtures 230) or to a central unit (FIG. 2: traffic control device);   
a processing unit (FIGs. 3A and 4A: under broadest reasonable interpretation, in step 404, the light fixture processes sensor data; therefore, the light fixture must have a processing unit); 
a control unit (FIG. 3A: control circuit 210) configured to control the lighting apparatus as well as the communication and processing units (see FIG. 3A); and 
at least one first sensor (FIG. 3A: sensor 208), configured to output first sensed data (FIG. 4A: step 402 to 404), 
wherein the processing unit is configured to process the first sensed data to produce first processed data (FIG. 4A: output of step 402), and 
wherein the luminaire network is further configured such that the first processed data of at least two luminaires is further processed to produce second processed data (FIG. 4A: steps 408-414: data from the sensor is combined with motion indication from other lighting fixtures).
Regarding claim 2, Verfuerth discloses the luminaire network according to claim 1, wherein the first processed data comprise a first value for a variable (FIG. 4A: step 402), wherein the second processed data comprise a second value for the variable, and wherein the processing of the first processed data to obtain second processed data is performed such that the accuracy of the second value is higher than of that of the first value (FIG. 4A: steps 408-414).
Regarding claim 3, Verfuerth discloses the luminaire network according to claim 1, wherein an indication of quality of the first sensed data or of the first processed data is taken into account to produce the second processed data, or 
wherein the processing units of the luminaires are further configured to determine an indication of estimated quality of the first sensed data or the first processed data, and wherein this estimated quality is taken into account to produce the second processed data (FIG. 4A: step 414).  
Regarding claim 6, Verfuerth discloses the luminaire network according to claim 1, wherein the at least one first sensor comprises at least one of: a microphone or other sound sensor, a photosensitive sensor, an accelerometer, a vibration sensor, a wind sensor, a thermometer, a heat or thermal sensor, an RF sensor, an electromagnetic sensor, a smoke sensor, a dust sensor, an air quality sensor, another type of environmental sensor, a radar or lidar based sensor, a visibility sensor, a humidity sensor, an IR sensor, a motion sensor, an sonic or ultrasonic sensor, a microwave sensor, an IR sensor, a light sensor, and an astronomical clock (¶ 32: “Sensor 13 may be an occupancy sensor, a motion sensor, a photocell, an infrared sensor, a sonic sensor, an ultrasonic sensor, an microwave sensor, or any other type of sensor”).  
Regarding claim 7, Verfuerth discloses the luminaire network according to claim 1, further comprising the central unit (FIG. 2: traffic control device) comprising a central processing unit and a central communication unit (FIG. 3C: processor 341 and wireless communications interface 348), wherein the communication units of the plurality of luminaires are further configured to enable communication of data between the central communication unit and the respective luminaires (see FIG. 3C), and wherein the central processing unit is configured to perform at least part the processing of the first processed data to produce second processed data (see FIG. 3D: steps 484-492: the traffic control device receives data from the lighting fixtures and in combination with traffic light commands produces second processed data).
Regarding claim 8, Verfuerth discloses the luminaire network according to claim 7, wherein the central processing unit is configured to have access to information about the location of the luminaires or to information about expected correlations between the first processed data of the plurality of luminaires (see FIG. 4A: step 414).
Regarding claim 9, Verfuerth discloses the luminaire network according to claim 1, wherein at least a subset of the processing units of the luminaires are configured to perform at least part of the processing of the first processed data to produce second processed data through distributed computing (FIG. 4A: under broadest reasonable interpretation, each light fixture processes data locally and therefore the production of the data is performed in a distributed manner).
Regarding claim 10, Verfuerth discloses the luminaire network according to claim 9, wherein the network is configured such that the assignment of processing to at least one processing unit of a luminaire 
Regarding claim 12, the luminaire network according to claim 3, wherein the indication of quality or estimated quality of the first sensed data or the first processed data is based at least in part on: 
the first sensed data (FIG. 4A: step 414; under broadest reasonable interpretation),
at least one of: a dynamic range of a captured image, an exposure time of a camera, a white balance, an ISO-value, a noise level, a signal-to-noise ratio, a processing load, available memory, obstruction data, vibration data, weather data, light data, sunlight data, or another indicator of image quality; or 
characteristics of the respective first sensor.
Regarding claim 21, the luminaire network according to claim 1, wherein first processed data that is found to be an outlier with respect to the first processed data of a plurality of luminaires of which the first processed data is expected to be correlated is disregarded in producing the second processed data, 
wherein (i) the communication unit of the luminaires is configured to receive the second processed data and (ii) the control unit is configured to control the lighting apparatus or the processing unit based on the second processed data (see FIGs. 3A-4C), or 
7wherein (i) the at least one first sensor comprises an electromagnetic sensor and (ii) the second processed data comprises information about the presence, estimated position, and identifying information of an entity emitting electromagnetic radiation.  
Regarding independent claim 24, Verfuerth discloses a method of processing sensor data in a luminaire network (see FIG. 2, for example), comprising: 
sensing data (FIG. 3A: sensor 208) at a plurality of luminaires (FIGs. 2 and 3: lights 102, 104, etc.) to produce first sensed data (FIG. 4A: step 402 to 404); 
processing the first sensed data to produce first processed data and combining the first processed data to produce second processed data (FIG. 4A: steps 408-414: data from the sensor is combined with motion indication from other lighting fixtures).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verfuerth in view of Bourquin et al. (US 20100201267 A1; hereinafter, “Bourquin”).
Regarding claim 11, Verfuerth discloses the luminaire network according to claim 1, and further teaches collecting identifying information about the luminaires (see ¶ 52). Verfuerth does not teach that the network is, “further configured such that the first processed data includes data representative of a location of the associated luminaire.”
However, Bourquin discloses an intelligent area lighting system (FIGs. 1-3) and claim 27 discloses, “[a] control system further comprising means to determine a location of each of said lighting elements”.
It would have been obvious before the effective filing date of the claimed invention to modify the luminaire network of Verfuerth by additionally using GPS location data from each light fixture, as taught by Bourquin.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to reduce manual identification of the lighting fixtures and automating the data processing of the luminaire network.
Claim(s) 5, 15-17, 30, 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verfuerth in view of Jarrell et al. (US 20170301220 A1; hereinafter, “Jarrell”).
Regarding claim 5, Verfuerth discloses the luminaire network according to claim 1, but does disclose “wherein the at least one first sensor comprises a camera”.
Jarrell further discloses in FIG. 5 and ¶¶ 179-180 that the traffic monitoring module 516 may comprise one or more sensors such as, cameras, motions sensors, microphones, lidar, radar, etc.
It would have been obvious before the effective filing date of the claimed invention to further modify Verfuerth by replacing the first sensor with a camera and choosing a secondary sensor, as discussed in ¶ 179 of Jarrell. 
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create “a smart city” (Abstract of Jarrell).
Regarding claim 15, Verfuerth discloses the luminaire network according to claim 1, but does not disclose wherein a plurality of luminaires comprises “at least one secondary sensor configured to output second sensed data”.  
However, Jarrell discloses a smart lighting network (see FIGs. 5 and 32, for example) wherein the lighting fixtures (see FIG. 5) comprise a plurality of sensor (at least FIG. 5 and ¶ 143).
It would have been obvious before the effective filing date of the claimed invention to modify the plurality of luminaires of Verfuerth by incorporating a secondary (or more) sensors, as taught by Jarrell. This modification will not change the operation of the luminaires of Verfuerth without unexpected results.
Therefore, one of ordinary skill in the art would have been motivated to make this modification to create “a smart city” (Abstract of Jarrell).
Regarding claim 16, Verfuerth and Jarrell disclose the luminaire network according to claim 15, wherein the indication of the estimated quality of the first sensed data or the first processed data is based at least in part on the second sensed data (FIG. 5 of Jarrell: under broadest, the processor aggregates the input from different sensors and produces different output).  
Regarding claim 17, combination of Verfuerth and Jarrell discloses the luminaire network according to claim 15, wherein the processing unit is configured to process the first sensed data to produce first processed data using the second sensed data, or 
wherein the at least one secondary sensor comprises an accelerometer, a vibration sensor, a wind sensor, a thermometer, a heat or thermal sensor, a humidity sensor, an environmental sensor, a microphone or other sound sensor, an air quality sensor, a smoke sensor, a dust sensor, an RF sensor, a photosensitive sensor, a visibility sensor, a camera, an IR sensor, a light sensor, an astronomical clock, a radar-based sensor, a lidar-based sensor, a motion sensor, a sonic sensor, an ultrasonic sensor, or a microwave sensor (FIG. 5 and ¶¶ 179-180 of Jarrell: the traffic monitoring module 516 may comprise one or more sensors such as, cameras, motions sensors, microphones, lidar, radar, etc.).
It would have been obvious before the effective filing date of the claimed invention to further modify Verfuerth by replacing the first sensor with a camera and choosing a secondary sensor, as discussed in ¶ 179 of Jarrell. 
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create “a smart city” (Abstract of Jarrell).  
Regarding independent claim 30, Verfuerth discloses a luminaire network comprising a plurality of luminaires comprising a lighting apparatus (FIGs. 2 and 3: lights 102, 104, etc.), wherein the plurality of the luminaires comprises: 
a communication unit (FIG. 3A: 206) configured to enable communication of data to and from communication units of other luminaires in the plurality of luminaires (see FIG. 3: subsequent lighting fixtures 230) or to a central unit (FIG. 2: traffic control device); 
a processing unit (FIGs. 3A and 4A: under broadest reasonable interpretation, in step 404, the light fixture processes sensor data; therefore, the light fixture must have a processing unit); 
a control unit (FIG. 3A: control circuit 210) configured to control the lighting apparatus as well as the communication and processing units (see FIG. 3A); 
at least one first sensor (FIG. 3A: sensor 208), configured to output first sensed data (FIG. 4A: step 402 to 404). 
Verfuerth further discloses that the control unit is “configured to output second sensed data, wherein the processing unit is configured to process the first sensed data to produce first processed data using the second sensed data” (FIG. 4A: steps 408-414: data from the sensor is combined with motion indication from other lighting fixtures).
Verfuerth does not disclose at least one secondary sensor.
However, Jarrell discloses a smart lighting network (see FIGs. 5 and 32, for example) wherein the lighting fixtures (see FIG. 5) comprise a plurality of sensor (at least FIG. 5 and ¶ 143).
It would have been obvious before the effective filing date of the claimed invention to modify the plurality of luminaires of Verfuerth by incorporating a secondary (or more) sensors, as taught by Jarrell. This modification will not change the operation of the luminaires of Verfuerth without unexpected results.
Therefore, one of ordinary skill in the art would have been motivated to make this modification to create “a smart city” (Abstract of Jarrell).
Regarding claim 31, Verfuerth discloses the luminaire network according to claim 30, but only teaches that the first sensor 208 is a motion sensor. Verfuerth does not disclose, “wherein the at least one first sensor comprises a camera, and wherein the at least one secondary sensor comprises an accelerometer, a vibration sensor, a wind sensor, a thermometer, a heat or thermal sensor, a humidity sensor, an environmental sensor, a microphone or other sound sensor, an air quality sensor, a smoke sensor, a dust sensor, an RF sensor, a photosensitive sensor, a visibility sensor, a camera, an IR sensor, a light sensor, an astronomical clock, a radar-based sensor, a lidar-based sensor, a motion sensor, a sonic sensor, an ultrasonic sensor, or a microwave sensor.”
However, Jarrell further discloses in FIG. 5 and ¶¶ 179-180 that the traffic monitoring module 516 may comprise one or more sensors such as, cameras, motions sensors, microphones, lidar, radar, etc.
It would have been obvious before the effective filing date of the claimed invention to further modify Verfuerth by replacing the first sensor with a camera and choosing a secondary sensor, as discussed in ¶ 179 of Jarrell. 
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create “a smart city” (Abstract of Jarrell).
Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verfuerth in view of Hilditch (GB 2518784 A).
Regarding claim 19, Verfuerth discloses the luminaire network according to claim 1, but does not disclose “wherein the processing of the first processed data and the indication of a quality or an estimated quality of the first sensed data or the first processed data to produce second processed data comprises averaging the first processed data.”
However, Hilditch discloses a system for managing traffic (see abstract) wherein data is calculated by calculating average of historical data (page 12) or data from profioles (page 16).
It would have been obvious before the effective filing date of the claimed invention to modify Verfuerth by calculating an average of the current and historical data, as taught by Hilditch.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to predict the travel time of vehicles and avoid complex and time consuming calculations (page 2 of Hilditch).
Regarding claim 20, Verfuerth discloses the luminaire network according to claim 3, but does not disclose, “wherein, in the processing of the first processed data to produce second processed data, the indications of quality or estimated quality of the first sensed or the first processed data are used to determine averaging weights.”
However, Hilditch discloses a system for managing traffic (see abstract) wherein data is calculated by calculating weighted average of traffic data (page 16).
It would have been obvious before the effective filing date of the claimed invention to modify Verfuerth by calculating a weighted average of the current and historical data, as taught by Hilditch.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to predict the travel time of vehicles and avoid complex and time consuming calculations (page 2 of Hilditch).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844